DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 26 January 2022, claims 1-2, 4-12, and 14-20 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 2, 9, 11, 12, and 19 are presented in independent form.

The previously raised 112(b), indefiniteness rejection of the claims 9-10 and 19-20 is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 26 January 2022 with respect to the rejection of claims 9-10 and 19-20 under 35 U.S.C. 112(b), indefiniteness, have been fully considered.  The rejection has been accordingly withdrawn.
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.
Applicant’s argument that “Guan and Shi do not consult the blockchain during authentication of a status request” (see Remarks, p. 11) is unpersuasive. Shi suggests such a limitation, e.g., Shi disclosing in [0082] that the fabric certificate authority (CA) server contains various functions including authentication for a user and authorization for accessing a blockchain; Shi disclosing in [0288] where the REST API for obtaining transaction statuses can query a channel, i.e., blockchain, for transaction statuses (each channel being associated with a blockchain’s history of transactions; see Shi, [0086]); Shi disclosing in [0266-0271] that the API connection is established via a REST proxy including a REST authenticator that authenticates the call to determine whether the REST call includes a valid user name and password to allow the REST to access the instance of the blockchain fabric (i.e., blockchain).
Applicant’s argument regarding Claim 2 (in which Shi’s hyperledger fabric is an example of a permissioned blockchain, whereas Claim 2 pertains to a permisionless blockchain, and thus “Combining Shi is illegal for Claim 2”) (see Remarks, p. 11) is unpersuasive.
Firstly, Claim 2 relies on the combination of Guan and Shi; and Guan allows for the blockchain to either be permissioned or permissionless (Guan, [0063-0066]).
Secondly, the limitation of Claim 2 that Shi was used to reject pertained to “[the] blockchain network [comprising a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction”. Note that this claimed limitation can be utilized in either permissioned or permissionless blockchains (see Applicant’s Specification, [0055], where the transaction is recorded in a blockchain that is permissioned or permissionless).
Thus, the limitation being rejected by Shi can function in the same manner in combination with either permissioned or permissionless blockchains, i.e., the specific limitation taught by Shi can be incorporated into Guan’s disclosure without conflict.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-11, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 recite “wherein the pull request for status of the transaction contains an identity selected from the group consisting of a digital certificate and a cryptographic signature; authenticating, based on said blockchain that records the transaction, said identity in the pull request”. 
However, Specification, [0037], states that the pull request includes transaction filter criteria including a party identifier for an owner, client, or counterparty.
Specification, [0070], states that the Authentication validates a client request and checks whether the client is allowed to send the request.
However, the Specification does not state that the pull request contains an identity (but rather that one of the filter criteria is an identity), and does not require that the identity being used as the transaction filter criteria must necessarily be the identity of the user submitting a pull request.
Dependent claims 3-8, 10, 13-18 and 20 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 10-11, 13-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 recite “wherein the pull request for status of the transaction contains an identity selected from the group consisting of a digital certificate and a cryptographic signature; authenticating, based on said blockchain that records the transaction, said identity in the pull request”.
It is unclear from the claim whether the pull request itself contains the identity, or whether the identity is part of the transaction filter criteria (e.g., Specification, [0037], which states that the pull request contains transaction filter criteria including a party identifier for an owner, client, or counterparty).
For purposes of examination, the interpretation that the pull request itself contains the identity has been taken (based on the latter claim limitation that the identity in the pull request is authenticated, and because Applicant states on Remarks, p. 11 that the prior art do not disclose “consult[ing] the blockchain during authentication of a status request”).
Dependent claims 3-8, 10, 13-18 and 20 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (“Guan”) (US 2020/0128023 A1), in view of Shi et al. (“Shi”) (US 2019/0102409 A1).
	Regarding claim 1: Guan teaches A method comprising:
	receiving, by a tracker computer, a status notification that indicates a status of a transaction in a blockchain network that comprises a plurality of ledger computers …, wherein: the plurality of ledger computers contain a distributed ledger … (Guan, [0076-0077], where the server obtains from a subscriber a request for subscribing to notification of one or more workflow states corresponding to a blockchain contract, i.e., transaction (Guan, [0106-0107]). See Guan, [0060], where various nodes (i.e., “ledger computers”) manage the blockchain by retaining a local copy of the blockchain, and updating the states in the deployed blockchain contract);
	recording said status of the transaction by the tracker computer in response to the status notification that indicates said status of the transaction (Guan, [0106-0107] and [0110], where the server may record one or more states of a workflow, and generate a blockchain contract comprising the workflow. Note that the blockchain contract may be included in a blockchain transaction, and thus in this manner, represents a status of the transaction. The state of the deployed blockchain contract may change, which corresponds to a change in the state of the workflow, resulting in the server determining if a notification should be triggered);
	receiving, by the tracker computer from a client computer, a pull request for status of the transaction in the blockchain network …; sending, to the client computer, by the tracker computer and in response to said receiving the pull request for status of the transaction, said status of the transaction based on said recording said status of the transaction by the tracker computer (Guan, [0110], where alternatively, the server places a notification message into a message queue for one or more computing devices associated with the one or more subscribers. See Guan, [0092-0093], where a client-side computing device associated with a subscriber to the certain state may connect to the message queue and obtain the notification message (i.e., “pull request”) from the message queue).
	Guan does not appear to explicitly teach [the blockchain network comprising a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction; wherein the pull request for status of the transaction contains an identity selected from the group consisting of a digital certificate and a cryptographic signature; [and] authenticating, based on said blockchain that records the transaction, said identity in the pull request.
	Shi teaches [the blockchain network comprising a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction (Shi, [0135], where a BCS console starts a new gateway. See Shi, [0351], where there are two roles: console admin and console user. Console users can only read, while an admin can do anything (Shi, [0354]). Note that the nodes set up by an administrator are the computing devices responsible for contributing content for inclusion in the distributed ledger, the transaction, and a blockchain that records the transaction (Shi, [0093], where peers commit new block data to local ledgers, and broadcasts its latest version to other peers. See Shi, [0193], where smart contracts are written in chaincode and invoked by an application external to the blockchain when that application needs to interact with the ledger, where in most cases, chaincode only interacts with the database component of the ledger, e.g., by querying the world state, and not the transaction log));
wherein the pull request for status of the transaction contains an identity selected from the group consisting of a digital certificate and a cryptographic signature (Shi, [0348-0350], where the fabric certificate authority (CA) implements authentication and authorization, the certificate (i.e., “digital certificate”) including a certification for authorization and a transaction certification for authorization. The user’s information includes a user’s name/password, certification/certificates, and user’s affiliation (i.e., “identity…consisting of a digital certificate”)); [and] authenticating, based on said blockchain that records the transaction, said identity in the pull request (Shi, [0082], where the fabric-CA server provides a membership service for a fabric, including authentication for a user and authorization for accessing a blockchain. See, e.g., Shi, [0266-0271], where the REST proxy includes a REST authenticator that authenticates the call to determine whether the REST call includes a valid user name and password to allow the REST to access the instance of the blockchain fabric/hyperledger/BCS (i.e., “authenticating, based on said blockchain that records the transaction, said identity”). See also Shi, [0288], where the API for obtaining transaction statuses (i.e., “status of the transaction”) can query (i.e., “pull request”) a channel, i.e., blockchain1, for transaction statuses, with the channel and a transaction ID specified through the REST API, and return the version information of the BCS gateway).
Although Shi does not appear to explicitly state that the query, i.e., the claimed pull request, includes an identity, one of ordinary skill in the art would have found it obvious to modify Shi such that pull requests can include identity information with the motivation of performing ongoing identity verifications by having payloads, i.e., including queries, repeatedly signed, verified, and authenticated for added security (see, e.g., Shi, [0072]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi (hereinafter “Guan as modified”) with the motivation of enhancing security (Shi, [0366]) by separating the read and write functions of the system. Furthermore, it would have been obvious to have incorporated a pull request having an identity that is authenticated with the motivation of privatizing, i.e., restricting, access of certain transaction status data to only certain users for security purposes (Shi, [0067]).

	Regarding claim 2: Guan teaches A method comprising:
	receiving, by a tracker computer, a status notification that indicates a status of a transaction in a blockchain network that comprises a plurality of ledger computers …, wherein: the plurality of ledger computers contain a distributed ledger (Guan, [0076-0077], where the server obtains from a subscriber a request for subscribing to notification of one or more workflow states corresponding to a blockchain contract, i.e., transaction (Guan, [0106-0107]). See Guan, [0060], where various nodes (i.e., “ledger computers”) manage the blockchain by retaining a local copy of the blockchain, and updating the states in the deployed blockchain contract), … and said blockchain that records the transaction is permissionless (Guan, [0063-0066], where the disclosed blockchain system may maintain one or more blockchains, including consortium blockchains (which are permissioned), and public blockchains (which are permissionless)),
recording said status of the transaction by the tracker computer in response to the status notification that indicates said status of the transaction (Guan, [0106-0107] and [0110], where the server may record one or more states of a workflow, and generate a blockchain contract comprising the workflow. Note that the blockchain contract may be included in a blockchain transaction, and thus in this manner, represents a status of the transaction. The state of the deployed blockchain contract may change, which corresponds to a change in the state of the workflow, resulting in the server determining if a notification should be triggered);
	receiving, by the tracker computer from a client computer a pull request for status of the transaction in the blockchain network; sending, to the client computer, by the tracker computer and in response to said receiving the pull request for status of the transaction, said status of the transaction based on said recording said status of the transaction by the tracker computer (Guan, [0110], where alternatively, the server places a notification message into a message queue for one or more computing devices associated with the one or more subscribers. See Guan, [0092-0093], where a client-side computing device associated with a subscriber to the certain state may connect to the message queue and obtain the notification message (i.e., “pull request”) from the message queue).
	Guan does not appear to explicitly teach [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction.
	Shi teaches [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction (Shi, [0135], where a BCS console starts a new gateway. See Shi, [0351], where there are two roles: console admin and console user. Console users can only read, while an admin can do anything (Shi, [0354]). Note that the nodes set up by an administrator are the computing devices responsible for contributing content for inclusion in the distributed ledger, the transaction, and a blockchain that records the transaction (Shi, [0093], where peers commit new block data to local ledgers, and broadcasts its latest version to other peers. See Shi, [0193], where smart contracts are written in chaincode and invoked by an application external to the blockchain when that application needs to interact with the ledger, where in most cases, chaincode only interacts with the database component of the ledger, e.g., by querying the world state, and not the transaction log)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi with the motivation of enhancing security (Shi, [0366]) by separating the read and write functions of the system.

	Regarding claim 3: Guan as modified teaches The method of Claim 1 wherein:
	the tracker computer can track transactions recorded in a plurality of respective types of blockchains (Guan, [0056], where other types of blockchain systems and associated consensus rules may be applied to the disclosed steps);
	the method further comprises reconfiguring the tracker computer for tracking transactions recorded in a type of blockchain that is not included in the plurality of types of blockchains (Guan, [0063-0064], where other types of blockchains may apply to the disclosed steps, where participants need to adopt a hybrid access method (i.e., “reconfigure”)). 

	Regarding claim 4: Guan as modified teaches The method of Claim 1 wherein the method further comprises authenticating the identity based on an authentication server that is not hosted on the tracker computer (Shi, [0354-0356], where after authentication of a user/identity, a user associated with a particular identity (Shi, [0253]), is allowed particular access controls, e.g., the user can read information by invoking/querying. The authentication is done at Cloud Gate (Shi, [0267]) (i.e., “an authentication server that is not hosted on the tracker computer”). See Shi, [0044], where the blockchain network uses smart contracts to provide controlled access to the ledger, including certain ledger functions such as querying (i.e., “pull request”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi with the motivation of implementing security for providing privacy and confidentiality needs in multi-party enterprise systems (Shi, [0087]).

	Regarding claim 5: Guan as modified teaches The method of Claim 1 wherein the pull request includes filter criteria that matches a plurality of transactions that includes the transaction (Shi, [0277], where a client can query (i.e., “pull request”) for transaction statuses using transaction IDs (i.e., “filter criteria”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi with the motivation of finding certain records to determine whether such transactions exist in the blockchain.

	Regarding claim 9: Guan teaches A method comprising:
	receiving, by a tracker computer, a status notification that indicates a status of a transaction in a blockchain network that comprises a plurality of ledger computers …, wherein: the plurality of ledger computers contain a distributed ledger (Guan, [0076-0077], where the server obtains from a subscriber a request for subscribing to notification of one or more workflow states corresponding to a blockchain contract, i.e., transaction (Guan, [0106-0107]). See Guan, [0060], where various nodes (i.e., “ledger computers”) manage the blockchain by retaining a local copy of the blockchain, and updating the states in the deployed blockchain contract) …,
recording said status of the transaction by the tracker computer in response to the status notification that indicates said status of the transaction (Guan, [0106-0107] and [0110], where the server may record one or more states of a workflow, and generate a blockchain contract comprising the workflow. Note that the blockchain contract may be included in a blockchain transaction, and thus in this manner, represents a status of the transaction. The state of the deployed blockchain contract may change, which corresponds to a change in the state of the workflow, resulting in the server determining if a notification should be triggered);
	receiving, by the tracker computer from a client computer a pull request for status of the transaction in the blockchain network; sending, to the client computer, by the tracker computer and in response to said receiving the pull request for status of the transaction, said status of the transaction based on said recording said status of the transaction by the tracker computer (Guan, [0110], where alternatively, the server places a notification message into a message queue for one or more computing devices associated with the one or more subscribers. See Guan, [0092-0093], where a client-side computing device associated with a subscriber to the certain state may connect to the message queue and obtain the notification message (i.e., “pull request”) from the message queue).
	Guan does not appear to explicitly teach [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction; and at least one selected from the group consisting of: the distributed ledger of the plurality of ledger computers does not include the transaction, and said status of the transaction comprises one selected from the group consisting of canceled and rejected.
	Shi teaches [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction (Shi, [0135], where a BCS console starts a new gateway. See Shi, [0351], where there are two roles: console admin and console user. Console users can only read, while an admin can do anything (Shi, [0354]). Note that the nodes set up by an administrator are the computing devices responsible for contributing content for inclusion in the distributed ledger, the transaction, and a blockchain that records the transaction (Shi, [0093], where peers commit new block data to local ledgers, and broadcasts its latest version to other peers. See Shi, [0193], where smart contracts are written in chaincode and invoked by an application external to the blockchain when that application needs to interact with the ledger, where in most cases, chaincode only interacts with the database component of the ledger, e.g., by querying the world state, and not the transaction log)); and
at least one selected from the group consisting of:
the distributed ledger of the plurality of ledger computers does not include the transaction, and
said status of the transaction comprises one selected from the group consisting of canceled and rejected (Shi, [0327] and [0335], here the system can check the status of a group of specified transactions, where either transactions have completed successfully or have failed. In Shi, [0335], the status of the second transaction is “Failure” due to “InvalidTransactionID” (i.e., “the plurality of ledger computers does not include the transaction”). See also Shi, [0288], where transaction statuses can be successful, failed, or timed-out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi with the motivation of enhancing security (Shi, [0366]) by separating the read and write functions of the system. Furthermore, it would have been obvious to one of ordinary skill in the art to have included the various transaction states disclosed by Shi with the motivation of allowing users to monitor/view transaction statuses.

	Regarding claim 10: Guan as modified teaches The method of Claim 1 wherein the tracker computer shares, with an edge computer or a computer of the plurality of ledger computers, a database that records at least on selected from the group consisting of transactions and transaction statuses (Shi, [0058-0060], where the system maintains a shared ledger comprising the world state and transaction log (recording all transactions resulting in the current value of the world state)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi with the motivation of utilizing a shared ledger that coordinates business networks, which reduces the time, cost, and risk associated with private information and processing while improving trust and visibility (Shi, [0053]).

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Guan teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause [the claimed steps] (Guan, [0133], where the system or device comprising one or more non-transitory computer-readable storage media coupled to one or more processors and configured with instructions executable by the one or more processors to cause the system or device, e.g., processor, to perform the disclosed method).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.
	Note that Guan teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause [the claimed steps] (Guan, [0133], where the system or device comprising one or more non-transitory computer-readable storage media coupled to one or more processors and configured with instructions executable by the one or more processors to cause the system or device, e.g., processor, to perform the disclosed method).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.
Note that Guan teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause [the claimed steps] (Guan, [0133], where the system or device comprising one or more non-transitory computer-readable storage media coupled to one or more processors and configured with instructions executable by the one or more processors to cause the system or device, e.g., processor, to perform the disclosed method).

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (“Guan”) (US 2020/0128023 A1), in view of Shi et al. (“Shi”) (US 2019/0102409 A1), in further view of Jaiswal et al. (“Jaiswal”) (US 2018/0060145 A1).
	Regarding claim 6: Guan as modified teaches The method of Claim 1 but does not appear to explicitly teach wherein said recording said status of the transaction by the tracker computer comprises storing said status of the transaction in one selected from the group consisting of: a database and a splittable file.
Jaiswal teaches wherein said recording said status of the transaction by the tracker computer comprises storing said status of the transaction in one selected from the group consisting of: a database and a splittable file (Jaiswal, [0027-0030], where the system enqueue messages in a sharded queue that is part of a database system. See Guan, [0125], where after a notification is triggered, the server may place a corresponding notification message in the message queue 499 for the subscriber, e.g., the client-side computing device 111 c, to obtain the notification message. See Guan, [0129], where the message queue (MQ) service may update the status of a pre-existing state (e.g., state 3) to completion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan as modified and Jaiswal by substituting Guan’s message queue with Jaiswal’s database-implemented message queue with the motivation of handling extremely large queues, even when aggregate queue size is many times larger than the size of the available memory (Jaiswal, [0004]).

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (“Guan”) (US 2020/0128023 A1), in view of Shi et al. (“Shi”) (US 2019/0102409 A1), in further view of Gaither et al. (“Gaither”) (US 6,889,244 B1).
	Regarding claim 7: Guan as modified teaches The method of Claim 1, but does not appear to explicitly teach further comprising deleting an oldest transaction in a durable message queue.
	Gaither teaches deleting an oldest transaction in a durable message queue (Gaither, [8:28-46], where communication agents may retain old message transactions for some time after the message transactions are complete. Transactions can eventually be deleted, e.g., using an expiration date and time, or a FIFO queue (where first-in, i.e., oldest, transactions are deleted eventually)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan as modified and Gaither with the motivation of allowing any node engaged in messaging to recover from an error by “rolling back” to a known point in the message transaction and reconstructing the transaction (Gaither, [8:28-46]).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (“Guan”) (US 2020/0128023 A1), in view of Shi et al. (“Shi”) (US 2019/0102409 A1), in further view of Sukhija et al. (“Sukhija”) (US 2017/0155743 A1).
	Regarding claim 8: Guan as modified teaches The method of Claim 1 but does not appear to explicitly teach wherein the pull request conforms to a request format that the plurality of ledger computers can accept.
	Sukhija teaches wherein the pull request conforms to a request format that the plurality of ledger computers can accept (Sukhija, [0120-0122], where a transaction request (i.e., “pull request”) is a transaction status check fetching the latest transaction status of a transaction, where the status check request for a transaction is sent in its own format to a transaction processing computer, which generates an API call using the common transaction processing platform. See Sukhija, [0040-0041], where the request formatting platform receives requests from requesting systems and implements APIs to place the requests in the proper format for the request processors depending on the intended recipient).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan as modified and Sukhija with the motivation of allowing an intermediary server to communicate with as many different processors as possible, as they may each offer different combinations of request services to client systems, which requires the server to be capable of translating request messages across millions of client system-processor combinations (Sukhija, [0003]).

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
27 May 2022



    
        
            
        
            
        
            
    

    
        1 See Shi, [0086], where the immutable, shared ledger encodes the entire transaction history for each channel, and includes query capability for efficient auditing and dispute resolution. A ledger is provided in the scope of a channel—it can be shared across the entire network (assuming every participant is operating on one common channel)—or it can be privatized to only include a set of participants.
        Thus in this manner, a “channel” is associated with the blockchain containing the transaction status.